Filed 10/20/20 In re Z.L. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 In re Z.L. et al., Persons                                  B303784
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                          (Los Angeles County
 DEPARTMENT OF                                                Super. Ct. Nos.
 CHILDREN AND FAMILY                                          18CCJP07385A,
 SERVICES,                                                    18CCJP07385B)

           Plaintiff and Respondent,

           v.

 NATHAN L.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Jana M. Seng, Judge. Affirmed.
      Jacques Alexander Love, under appointment by the Court
of Appeal, for Defendant and Appellant.
       Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Jacklyn K. Louie, Principal Deputy County
Counsel, for Plaintiff and Respondent.
                        ——————————
       Nathan L. (father) challenges the juvenile court’s orders
terminating jurisdiction and granting mother sole custody of
their children, Z.L. and E.L. For the reasons stated below, we
affirm.
                       BACKGROUND
       Mother and father have two children together, two-year-old
Z.L. and one-month-old E.L. The family came to the attention of
the Department of Children and Family Services (DCFS) after a
domestic violence incident in November 2018. At the time, the
parents had known each other for 16 years, but had only lived
together for the last five months.
       On the day of the incident, father could not sleep because
E.L. had been crying due to colic. Father became angry and
accused mother of being a bad parent because she could not
control E.L.’s crying. Mother explained that E.L. was crying from
colic, which was a normal condition for infants and father should
research the condition before blaming mother. Father then
cursed and pushed mother saying, “take your ass in the room.”
While mother had E.L. in her arms, father struck mother in the
face. Z.L., who was also awake, cried and ran from the room.
Father then tried to comfort Z.L. while mother put E.L. in his
crib. When mother checked on Z.L., father pushed mother,
causing her to hurt her ankle. Although mother did not call the
police, she threatened to do so and father left the home. That
weekend, mother stayed with her sister.




                                2
       A week later, mother and father were back in the home
together. Z.L. had a diaper rash and father accused mother of
being neglectful. Father tried to take a photo of Z.L.’s diaper
area, but mother told him not to and tried to stop him. In the
past, father had taken photos and videos to accuse mother of
negligence. Mother pushed father’s arm to prevent him from
taking the photo and then locked herself, E.L., and Z.L. in the
bathroom before calling the police.
       DCFS filed a Welfare and Institutions Code1 section 300
petition, alleging that parents had a history of engaging in
violent physical altercations in the presence of the children and
that such violent conduct endangered the children’s physical
health and safety. The petition detailed the domestic violence
incident where father pushed mother and struck her in the face
multiple times while she was holding E.L.
       By the November 2018 detention hearing, mother had
moved in with the children’s maternal aunt. The juvenile court
made prima facie findings, detaining the children from their
father and releasing them to the home of mother. The juvenile
court ordered monitored visitation for father, allowing two to
three visits per week for two to three hours each with DCFS
acting as monitor. The juvenile court also granted mother’s
request for a temporary restraining order against father and
prohibited mother from monitoring father’s visitation.
       DCFS interviewed mother for the jurisdiction report.
Mother stated that father had been verbally and mentally
abusive and that he would often demean her when E.L. would cry
and mother tried to comfort the child. Mother stated that father

      1 Allfurther statutory references are to the Welfare and
Institutions Code.




                                3
became upset when the children would cry, but instead of helping
her, father would get upset and leave. While mother did not wish
to reconcile her romantic relationship with father, she wanted to
coparent with him.
       DCFS contacted father, who was uncooperative. He
refused to work with female social workers, believing they were
biased against him. Father stated that the allegations of
domestic violence were false and that the entire case was tainted
because everyone involved had been a woman and “women are
going to protect women.” Father initially refused to participate
in the court-ordered monitored visitation and refused to meet
with DCFS for further interview.
       The trial court directed DCFS to set up a holiday visit for
father and dissolved the temporary restraining order. On
Christmas Eve, mother and the children visited father and spent
the night. Mother thought that she had to stay with the children
during the holiday visit and did not know that she was prohibited
from monitoring father’s visits. Thereafter, mother stated she
would comply with the court order not to monitor father’s visits.
       Father’s first DCFS-monitored visit was in April 2019 for
45 minutes, during which father gave E.L. a walker and gave Z.L.
a tricycle. During the visit, father was appropriate with the
children and there were no safety concerns. Father refused
further monitored visits and declined referrals for services,
wishing to leave everything as is and to wait until the
adjudication hearing.
       At adjudication, the juvenile court sustained the petition
and removed custody of the children from father and placed them
with mother. The allegations against mother were stricken. The
juvenile court ordered father to complete a 26-week domestic




                                4
violence course and parenting classes and granted him
unmonitored visits three times per week for three hours each.
       Father did not comply with the court-ordered domestic
violence counseling or parenting classes. After receiving a packet
of referrals from DCFS, father stated, “I am not a batterer and
refuse to take a course listed as such. When the court changes
the course, I will take it.” DCFS told father that it could assist
father in getting joint custody of the children, assuming he
complied with the juvenile court’s orders. However, if father
failed to start his domestic violence counseling and parenting
classes, DCFS would recommend that mother get full custody.
Father stated, “I have . . . better things to be doing with my time
and energy than being forced to take those classes.”
       Mother reported that father had 11 unmonitored visits
between May 30, 2019 and June 29, 2019 that were without
incident. She felt comfortable exchanging the children at father’s
home. However, starting in August 2019, father began sending
harassing text messages to mother and the social workers,
threatening to report her to the police for domestic violence and
accusing DCFS of discriminating against him. Mother stopped
responding to father’s calls and text messages and reported the
messages to DCFS, requesting the agency facilitate further
exchanges for father’s visitation. Mother and father arranged
further visits after mother started attending her domestic
violence group. Mother reported that, since father’s last series of
harassing text messages, they had been coparenting well together
and that father had seen the children every Tuesday and
Saturday from September 3, 2019 through October 1, 2019.
       In October 2019, father contacted DCFS and said he was
concerned about the children’s safety because mother’s current




                                5
living arrangement required the children to share a bathroom
with an adjacent apartment. DCFS assessed mother’s living
arrangement and found no issues. Father again accused DCFS of
discrimination and threatened to file a multimillion dollar
lawsuit against the agency, saying this was another example of
“women helping and supporting women.” Around this time,
mother tried to arrange a different visitation schedule with
father because her domestic violence classes were no longer on
Saturdays. Father responded that coparenting “was
inconveniencing him” and told mother that he would “see [her] in
court.” Mother proposed to father that the exchanges should take
place either at a public location or at DCFS’s office. Father then
sent another series of harassing text messages to mother,
threatening to report her for battery and calling her an evil
demon. Regarding the exchanges, father stated, “You will bring
them here or I won’t see them until court when I take them from
you and send you to jail. You can choose.” Father had one
further visit with the children in November 2019, after which,
father sent more harassing text messages, threatening to take
the children from mother and to send her to jail for battery.
       DCFS was never able to assess father’s home as he would
not allow social workers inside, even after DCFS complied with
father’s request to assign a male social worker.
       At the section 364 hearing, the father addressed the
juvenile court. He accused mother of domestic violence and
insisted that he was the victim and she was the abuser. He then
stated that he was being discriminated against by the Los
Angeles Police Department and DCFS. DCFS recommended
awarding mother sole custody of the children and unmonitored
visitation for father. The juvenile court adopted DCFS’s




                                6
recommendation, finding that while father loved his children, he
made no progress in complying with the juvenile court’s orders to
complete the domestic violence program or parenting classes.
Meanwhile, mother had been making good strides in her
programs and services. The juvenile court advised father that he
could seek a joint custody order in the family court if he
completed those programs that were part of his case plan.
                          DISCUSSION
       When the juvenile court makes custody and visitation
orders, it has a special responsibility to the child as parens
patriae and must look at the totality of the child’s circumstances.
(In re C.M. (2019) 38 Cal. App. 5th 101, 109.) We review a juvenile
court’s decision to terminate jurisdiction and to issue an
accompanying exit custody order for abuse of discretion and will
not disturb the ruling unless the court made an arbitrary,
capricious or patently absurd determination. (In re C.W. (2019)
33 Cal. App. 5th 835, 863.) The juvenile court’s broad discretion to
determine what best serves a child’s interests will not be reversed
absent a clear abuse of discretion. (In re Christopher H. (1996)
50 Cal. App. 4th 1001, 1006.)
       The juvenile court properly fashioned its custody orders on
the totality of the circumstances of this case; and father has not
demonstrated an abuse of discretion. Rather, father relies on the
juvenile court’s recognition that he loved his children and that his
visits were without incident. However, father fails to
acknowledge that his successful visits occurred when the children
were under the juvenile court’s jurisdiction and DCFS was
regularly checking in with both parents to ensure that the
children were safe. At the same time, father refused to cooperate
with DCFS and indicated he had better things to do than




                                 7
complete his domestic violence counseling and parenting classes.
He denied his role in the domestic violence incident, which
showed a complete lack of concern for the children’s safety as he
struck mother in the face while she held E.L. in her arms and
while Z.L. was in the room. Even after DCFS told father that it
would recommend granting sole custody of the children to mother
if father did not make any progress towards completing domestic
violence counseling, father denied any culpability and insisted
that mother was the abuser and he was the victim. Meanwhile,
mother learned to set appropriate boundaries with father and
made good strides in her programs and services, including
completing a domestic violence program that gave her the tools to
recognize father’s pattern of abuse. Moreover, the record shows
that father continued to threaten and harass mother even as she
attempted to comply with the juvenile court’s visitation orders
and facilitate father’s visits. Based on father’s behavior, the
juvenile court was within its discretion to award mother sole
custody while granting him unmonitored visitation.
       Lastly, father’s parental rights were not terminated, and he
can still seek a modification or termination of the custody order
in family court once he completes his domestic violence program
and parenting classes. (See In re Jennifer R. (1993)
14 Cal. App. 4th 704, 714.) Accordingly, we find no abuse of
discretion.




                                8
                         DISPOSITION
     The orders are affirmed.
     NOT TO BE PUBLISHED.



                                       DHANIDINA, J.

We concur:



             EDMON, P. J.



             LAVIN, J.




                              9